Lundberg Stratton, J.,
concurring. I concur as to the majority’s holding that a defendant asserting self-defense cannot introduce evidence of specific instances of a victim’s conduct to prove that the victim was the initial aggressor. I further concur that the trial court did not commit plain error when it instructed the jury that felonious assault with an deadly weapon is a lesser included offense of attempted murder. However, I disagree with the majority’s analysis because I would hold that the trial court did not commit error in its jury instruction.
In State v. Williams (1998), 81 Ohio St.3d 1262, 693 N.E.2d 282, I joined in a dissent that concluded that under State v. Deem (1988), 40 Ohio St.3d 205, 533 N.E.2d 294, felonious assault is not a lesser included offense of attempted murder. However, I have subsequently seen the confusion and inconsistency resulting from the analysis delineated in Deem and State v. Kidder (1987), 32 Ohio St.3d 279, 513 N.E.2d 311, and I therefore write separately to voice my disagreement with that analysis today.
In this case, the defendant stabbed two men during an argument. One of the two men died of his injuries several days later. For this crime, Barnes was indicted on one count of murder but convicted of the lesser included offense of involuntary manslaughter. With regard to the victim who survived (at issue in this case), Barnes was indicted on one count of attempted murder but was convicted of the lesser included offense of felonious assault.
The appellate court reversed the conviction for felonious assault, finding that felonious assault is not a lesser included offense of attempted murder under prior precedeht of this court. The majority upholds that finding, despite the fact that *30the victim was stabbed, a scenario that common sense tells us would constitute felonious assault.
The majority sets forth the test articulated by this court in Deem, 40 Ohio St.3d 205, 533 N.E.2d 294, in order to determine whether a criminal offense is a lesser included offense of another. A criminal offense may be a lesser included offense of another if (1) the offense carries a lesser penalty than the other; (2) the greater offense cannot, as statutorily defined, ever be committed without the lesser offense, as statutorily defined, also being committed; and (3) some element of the greater offense is not required to prove the commission of the lesser offense. Id. at paragraph three of the syllabus.
In this case, only the second prong of the Deem test is at issue, that is, whether the greater offense (attempted murder), as statutorily defined, cannot ever be committed without the lesser offense (felonious assault), as statutorily defined, also being committed. The majority looks to the statutory definitions of attempted murder and felonious assault and concludes that felonious assault under R.C. 2903.11(A)(2) is not a lesser included offense of attempted murder because it is possible to commit the greater offense without committing the lesser one. The majority cites as an example an offender who commits attempted murder without the use of a deadly weapon or dangerous ordnance.
Deem and the two statutes compel the conclusion reached by the majority; however, I disagree with the majority’s method of analysis. Instead, I would hold that “[i]n determining whether one offense is a lesser included offense of the charged offense, the potential relationship of the two offenses must be considered not only in the abstract terms of the defining statutes, but must also be considered in light of the particular facts of each case.” Ingram v. State (Ala.Crim.App.1990), 570 So.2d 835, 837 (although interpreting a statute different from ours, I find that the Alabama Criminal Court of Appeals’ position addresses the realities of cases such as the one presently before the court today). See, also, Ex parte Jordan (Ala.1986), 486 So.2d 485, 488.
Further, I disagree with the dicta that this court set forth in State v. Kidder (1987), 32 Ohio St.3d 279, 513 N.E.2d 311, in which we held that considering the underlying facts of the crimes in completing this analysis is “contrary to our longstanding rule that the evidence presented in a particular case is irrelevant to the determination of whether an offense, as statutorily defined, is necessarily included in a greater offense. The facts become relevant only in the determination of whether a jury could reasonably convict the defendant of the lesser included offense as defined.” Kidder, 32 Ohio St.3d at 282, 513 N.E.2d at 315.
I believe that the abstract test that this court employs today will beget illogical results in the future. Decisionmaking in the abstract leaves trial courts to struggle with a test that allows criminal defendants to walk away from their *31crimes, despite the fact that they fit all of the elements of the lesser included offense, unless the state indicts them separately on each potential offense.
The Fifth District Court of Appeals expressed frustration over this very issue in State v. Nelson (1996), 122 Ohio App.3d 309, 701 N.E.2d 747. Nelson was arrested and charged with attempted murder in violation of R.C. 2903.02 and 2923.02 after he knifed the victim. Nelson was bound over on the charge of felonious assault in violation of R.C. 2903.11(A)(1) and (2), but he was later indicted on one count of attempted murder. The jury was instructed on attempted murder and felonious assault. The jury found Nelson not guilty of attempted murder but guilty of felonious assault.
The Fifth District Court of Appeals held, “Though we find the decision to sustain appellant’s third assignment of error distasteful, we are compelled to do so as a matter of law. "What is distasteful is that we fully believe that the evidence totally supports the jury’s finding that appellant was guilty of felonious assault. However, we find that the rule set forth by the Ohio Supreme Court in State v. Deem (1988), 40 Ohio St.3d 205, 533 N.E.2d 294, paragraph three of the syllabus, mandates reversal.” Nelson, 122 Ohio App.3d at 313, 701 N.E.2d at 750.
Rather than continue on the path of examining cases in a vacuum, I would hold that the offense of felonious assault can be a lesser included offense of attempted murder, depending on the facts and circumstances of each case. Further, I would hold that in determining whether one offense is a lesser included offense of the charged offense, the potential relationship of the two offenses must be considered not only in the abstract terms of the defining statutes, but must also be considered in light of the particular facts of each case. Ingram, 570 So.2d at 837.
Accordingly, I would find that felonious assault under R.C. 2903.11(A)(2) can be a lesser included offense of attempted murder where, as here, an offender uses a deadly weapon as the means of attempting murder. Clearly, this stabbing victim was feloniously assaulted. To find otherwise frustrates the administration of justice. I therefore concur with the majority’s holding in Part III, but dissent from its analysis.